Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
(AMENDED AND RESTATED AS OF JULY 15, 1992)
     Under date of December 15, 1986 ELECTRO RENT CORPORATION, a California
corporation (the “Company”), and the hereinafter named Executive of the Company
entered into an EXECUTIVE EMPLOYMENT AGREEMENT.
     Under date of November 22, 1988 the Company and the Executive amended the
EXECUTIVE EMPLOYMENT AGREEMENT by executing AMENDMENT NO. ONE TO EXECUTIVE
EMPLOYMENT AGREEMENT.
     The Company and the Executive desire to amend the EXECUTIVE EMPLOYMENT
AGREEMENT further and to restate it into a single document as heretofore amended
and as further amended by this restatement.
     Accordingly, in consideration of the mutual promises herein contained, the
Company hereby amends and restates the EXECUTIVE EMPLOYMENT AGREEMENT as of
July 15, 1992 to read as follows:
EXECUTIVE EMPLOYMENT AGREEMENT
     This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) was originally made
and entered into the 15th day of December, 1986 (December being the “Anniversary
Month” referred to in 1.1(a) hereof) by and between ELECTRO RENT CORPORATION, a
California corporation (the “Company”), and DANIEL GREENBERG (the “Executive”)
and was heretofore amended as of November 22, 1988, and is being hereby further
amended and restated as of July 15, 1992.
RECITALS
     A. The Executive has served as the Chief Executive Officer and Chairman of
the Board of the Company, in which capacity he has made a major contribution to
the profitability, growth and financial strength of the Company.
     B. The Executive has rendered such services to the Company with the
expectation and in reliance upon the Company’s expressed intention to provide
the Executive with supplementary retirement and other benefits upon the
termination of his service.
     C. Although no merger or comparable transaction is currently being
contemplated by the Company or by the Board of Directors of the Company (the
“Board of Directors”), and neither the Company nor the Board of Directors is
aware of any impending or contemplated transactions involving such a change of
control, general experience in such matters has made clear the need for
independent leadership at the highest levels of the Company’s management.

1



--------------------------------------------------------------------------------



 



     D. Accordingly, if the Company receives any proposal from any other person
or entity concerning a possible business combination with, or acquisition of the
equity securities of, the Company, the Company believes it imperative that the
Company and the Board of Directors of the Company be able to rely upon the
Executive to continue in his position and that the Company be able to receive
and rely upon his advice, if it requests it, as to the best interests of the
Company and its shareholders without concern that he might be distracted by the
personal uncertainties and risks created by such a proposal.
     E. If the Company should receive any such proposals, in addition to the
Executive’s regular duties, he may be called upon to assist in the assessment of
such proposals, to advise management and the Board of Directors as to whether
such proposals would be in the best interests of the Company and its
shareholders and to take such other actions as the Board of Directors might
determine to be appropriate.
     F. Accordingly, the Company considers the continued employment of the
Executive to be in the best interests of the Company and its shareholders, and
the Company wishes to assure that it will have the continued dedication of the
Executive and the availability of his advice and counsel notwithstanding the
possibility, threat or occurrence of a bid to take over control of the Company.
     G. The Executive is willing to remain in the employ of the Company upon the
understanding that the Company will provide him with income security if his
employment with the Company is terminated, and the Company is willing to provide
such income security to induce the Executive to remain in the employ of the
Company.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
EMPLOYMENT AND COMPENSATION
     Section 1.1 Employment, Duties and Term.
     (a) Subject to the provisions of Article II of this Agreement, the Company
shall continue to employ the Executive, and the Executive shall continue in the
employ of the Company, to perform the duties specified in Subsection 1.1(b)
hereof for a term commencing on the date of this Agreement (the “Employment
Date”) and, except as otherwise herein provided, continuing until the third
anniversary of the Employment Date. The three-year period between the Employment
Date and the third anniversary thereof shall be referred to herein as the
“Employment Term.” As each month of the Employment Term expires, an additional
month shall be added to the Employment Term to the end that there shall at all
times be in effect approximately a three-year Employment Term between the
Company and the Executive; provided,

2



--------------------------------------------------------------------------------



 



however, that by written notice by either party to the other that the party
giving the notice has elected not to add an additional month to the Employment
Term, no additional time shall be added to the Employment Term, and in that
event the Executive’s employment shall terminate at the expiration of the
approximately three-year Employment Term then in effect.
     (b) In his performance of services for the Company hereunder, the Executive
shall serve as an executive employee of the Company and shall have such
responsibilities as may from time to time be assigned or delegated to him by the
Board of Directors.
     Section 1.2 Compensation During Employment Term. Subject to the provisions
of Article III of this Agreement, the Company agrees to compensate the Executive
during the Employment Term as follows:
     (a) Basic Salary. During the continuation of the Executive’s employment
during the Employment Term hereunder, the Company shall pay the Executive a
basic salary at an annual rate of not less than $300,000.00. The Board of
Directors of the Company or its Compensation Committee may increase at any time
during the Employment Term the basic salary payable to the Executive hereunder.
     The Executive shall receive such salary in accordance with the Company’s
regular payroll practices, but not less often than monthly. The salary payments
shall be reduced by all federal, state and local taxes and withholdings required
by applicable laws and regulations. The basic salary payable to the Executive
pursuant to this Subsection 1.2(a) shall, on each Anniversary Month of the
Employment Date, be increased or decreased by multiplying the Executive’s basic
salary during the first year of the Employment Term times a fraction, the
numerator of which is the Index for the then current Anniversary Month, and the
denominator of which is the Index for the month in which this Agreement was
executed. As used herein (i) “Anniversary Month” shall mean the calendar month
each year corresponding to the month in or as of which this Agreement was
executed as specified in the opening paragraph of this Agreement; and (ii)
“Index” shall mean the United states Department of Labor, Bureau of Labor
statistics Consumer Price Index — Urban Wage and Clerical Workers, Los
Angeles-Long Beach — Anaheim Metropolitan Area (Base Year 1967=100). In the
event the Index is not being published at the times hereinabove referred to, the
Index shall mean the price index, compilation or data most nearly approximating
the Index hereinabove referred to. In the event the United States Department of
Labor utilizes a Base Year other than 1967, the Index shall be adjusted to
reflect its value in terms of the new Base Year. Annual adjustments shall be
made effective as of the first day of each Anniversary Month.
     (b) Bonuses and Incentive Compensation. The Executive shall be entitled to
receive bonuses and incentive compensation each year in addition to his basic
salary. In determining the amount of such bonus and incentive compensation,
consideration shall be given to all pertinent factors including, but not limited
to the following:

3



--------------------------------------------------------------------------------



 



historic policies and practices, business revenues, business profits, the
quality of the Executive’s performance and the value of his contributions to the
Company, the prevailing compensation levels for comparable executive officers in
businesses of size, complexity and/or character similar to those of the Company.
     (c) Employee Benefits. During the continuation of the Executive’s
employment hereunder during the Employment Term, the Executive shall be entitled
to receive employee benefits (including, but not limited to, medical insurance,
life insurance, retirement and deferred compensation benefits) and other
employment-related perquisites that are the greater of (i) the employee benefits
and perquisites provided from time to time by the Company to its senior
executives or (ii) the employee benefits and perquisites to which the Executive
was entitled immediately prior to the Employment Date. Without limiting the
generality of the foregoing, during the continuation of the Executive’s
employment during the Employment Term hereunder, the Company shall maintain
without adverse change and credit the Executive with benefits under the Employee
Stock Owner ship and Savings Plan.
     (d) Deferred Compensation. The Executive shall have and is hereby given the
right to defer prospectively part of the Executive’s compensation on a
contractual, non-funded basis for a period specified by the Executive.
ARTICLE II
TERMINATION
     Section 2.1. Certain Definitions.
     (a) For the purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred if: (i) any person or entity (other than the Executive),
including a “group” (as defined in Section 13(d) (3) of the Securities Exchange
Act of 1934), is or becomes the beneficial owner, directly or indirectly, of
shares of the capital stock of the Company having 20% or more of the total
number of votes that may be cast for the election of members of the Board of
Directors, or (ii) as a result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were members of the Board of Directors
immediately prior to the Transaction cease to constitute a majority of the
members of the Board of Directors or of the board of directors of any successor
to the Company.
     (b) For the purposes of this Agreement, an “Involuntary Termination of
Employment” shall mean the time at which the employee-employer relationship
between the Executive and the Company is terminated as a result of the
Executive’s discharge, retirement, death, Permanent Disability (as defined
below) or Involuntary Resignation

4



--------------------------------------------------------------------------------



 



(as defined below). For the purposes of this Subsection 2.1(b), the occurrence
of any of the following events shall, at the Executive’s election (as evidenced
by his resignation citing such occurrence), constitute an “Involuntary
Resignation:”
          (1) Following a Change in Control the Executive has for any reason
terminated his employment with the Company; or
          (2) Any material breach by the Company of any provision of this
Agreement.
     (c) For the purposes of this Agreement, the Executive shall be deemed to
have incurred a “Permanent Disability” (i) if a physician engaged by the
Executive certifies to the Company that the Executive is permanently and totally
disabled, or (ii) if the Executive has been substantially unable, as a result of
any physical or mental ailment, to perform his duties and responsibilities
hereunder (A) for a period of three consecutive months or (B) on 80% or more of
the working days during any five consecutive months. The Executive’s
employee-employer relationship with the Company shall terminate upon his
Permanent Disability.
     (d) For purposes of this Agreement “Discharged for Cause” shall be deemed
to refer to termination or discharge of the Executive for cause consisting of
fraud, theft or gross and persistent dereliction of duty.
     Section 2.2 The Company’s Right to Discharge the Executive and the
Executive’s Right to Resign. Anything to the contrary contained herein
notwithstanding,
     (a) the Company shall have the right, at any time prior to a Change of
Control,
          (1) to change the Executive’s position, authority, title,
responsibilities or duties, or
          (2) to discharge the Executive upon 30 day’s written notice; and
     (b) the Executive shall have the right, at any time, to resign upon
30 day’s written notice.
If the Executive is Discharged for Cause, the Company shall be obligated to pay
the Executive the salary due him under Section 1.2(a) hereof up to the date of
such termination plus all deferred compensation, if any; and the Executive shall
not be entitled to any other compensation after such date of termination.
However, nothing herein contained shall be deemed to restrict or waive any cause
of action or right the Executive may have for claimed wrongful termination or
other alleged wrongs on the part of the Company. If the Executive resigns or is
discharged or terminated for any reason other than being Discharged for Cause
(other than an Involuntary Termination of

5



--------------------------------------------------------------------------------



 



Employment to which Section 2.3 applies and supersedes this sentence), the
Executive shall become a consultant to the Company for a period of 36 months
from and after such resignation, discharge or termination, and shall be
compensated as an independent contractor during such 36 month period at an
annual rate equal to one-half of the Executive’s highest Annual Base Amount
(which shall include but not be limited to basic compensation, bonus and
incentive compensation, and deferred compensation) during the Employment Term.
Said compensation shall be paid monthly without deductions for withholding of
income taxes or social security taxes or other payroll taxes; provided, however,
that said monthly payments shall cease in the event the Executive engages, in
business as proprietor, partner, joint venturer, shareholder, consultant,
advisor, creditor or otherwise of a business in competition with the Company.
Whether the Executive resigns or is Discharged for Cause or is discharged or
terminated without cause, the Executive shall, after any such resignation,
discharge or termination, retain his vested retirement benefits under any
employee benefit plan sponsored by the Company in which the Executive is a
participant, and the Executive shall be permitted to exercise any stock options
that had vested in him prior to such resignation, discharge or termination in
accordance with the terms of such stock options. After any such resignation,
discharge or termination and where there has been no Change of Control, the
Executive shall not be entitled to the payment of any sums or to the receipt of
any benefits under Section 2.3 of this Agreement except the Welfare Benefits
provided in Section 2.3(b) (excluding the other fringe benefits provided for in
Section 2.3(b) following a Change of Control), which Welfare Benefits shall be
integrated with and be preceded by Welfare Benefits, if any, provided by any
non-competing successor entity with whom the Executive engages in business
during the 36 month consulting period.
     Section 2.3 Effect of Certain Involuntary Terminations of Employment . If
an Involuntary Termination of Employment occurs during the Term after a Change
of Control, or if an Involuntary Termination of Employment occurs during the
Term at any time as a result of the Executive’s death or Permanent Disability,
the Company shall take the following steps:
     (a) Cash Payments. The Company shall pay to the Executive a gross aggregate
amount (subject to all federal, state and local taxes and withholding required
by applicable laws and regulations) equal to the Executive’s highest Annual Base
Amount (which shall include but not be limited to basic compensation, bonus and
incentive compensation, and deferred compensation) during the Term multiplied by
three. However, in the case of an Involuntary Termination of Employment
following Change in Control this gross aggregate amount shall be limited to an
amount the present value of which is equal to 2.99 times the annualized Base
Amount (as the terms Base Amount and present value are defined in Section 280G
of the Internal Revenue Code of 1986, as amended, and any regulations thereunder
(the “Code”)). The Company shall pay this gross aggregate amount to the
Executive in 36 equal monthly installments; or, at the election of the
Executive, the Company shall pay this gross

6



--------------------------------------------------------------------------------



 



amount to the Executive in a lump sum provided such lump sum payment does not
constitute an excess parachute payment as said term is defined in Section 280G
of the Code. Said payments shall be in addition to and shall not be diminished
or off-set by any life insurance, disability or other amounts payable to or on
behalf of the Executive pursuant to or from any insurance and/or employee
benefit plans maintained by the Company.
     It is the intention of the parties that the cash payments under this
Agreement shall not constitute “excess parachute payments” within the meaning of
Section 280G of the Code. If the independent accountants acting as auditors for
the Company on the date of a Change of Control (or another accounting firm
designated by them) determine that the cash payments under this Agreement may
constitute “excess parachute payments,” the payments may be reduced to the
maximum amount which may be paid without the payments being “excess parachute
payments.” The determination shall take into account (i) whether the payments
are “parachute payments” under Section 280G and, if so, (ii) the amount of
payments under this Agreement that constitutes reasonable compensation under
Section 280G. Nothing contained in this Agreement shall prevent the Company
after a Change of Control from agreeing to pay the Executive compensation or
benefits in excess of those provided in this Agreement.
     In the event that any payments made to the Executive under this Agreement
or otherwise (the “Payments”) are subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall pay the
Executive an additional amount (“Gross Up”) such that the net amount retained by
the Executive after deduction of any Excise Tax on the Payments and any Federal
and State income taxes and Excise Tax upon the Payments shall be equal to the
Payments. For purposes of determining the amount of the Gross Up, the Executive
shall be deemed to pay Federal, State and local income taxes at the highest
marginal rate of taxation in the calendar year in which the Payment is to be
made. State and local income taxes shall be determined based upon the state and
locality of the Executive’s domicile on the termination date. The determination
of whether such Excise Tax is payable and the amount thereof shall be based upon
the opinion of tax counsel selected by the Company and acceptable to the
Executive. If such opinion is not finally accepted by the Internal Revenue
Service upon audit, then appropriate adjustments shall be computed (without
interest but with Gross Up, if applicable) by such tax counsel based upon the
final amount of the Excise Tax so determined. The amount shall be paid by the
appropriate party in one lump cash sum within 30 days of such computation.
     (b) Welfare Benefits. For a period of 36 months following the date of
Involuntary Termination of Employment, the Company shall maintain in full force
and effect for the continued benefit of the Executive (and/or his spouse,
children, dependents or other beneficiaries (hereinafter collectively referred
to as the “Beneficiaries”)) each employee health plan and welfare benefit plan
(as such term is defined in the Employee Retirement Income Security Act of

7



--------------------------------------------------------------------------------



 



1974, as amended) in which the Executive (and/or any of the Beneficiaries) was
entitled to participate immediately prior to the Involuntary Termination of
Employment. If the terms of any such employee health plan or welfare benefit
plan do not permit such continued participation, then the Company will arrange
to provide to the Executive (and/or any of the Beneficiaries) a benefit
substantially similar to and no less favorable then the benefit to which the
Executive (and/or any of the Beneficiaries) was entitled under each such plan at
the end of the period of coverage. The Executive (or the Executive’s personal
representative or estate in the event of the Executive’s death or Permanent
Disability) shall have the option to have assigned to him (or to his personal
representative or estate in the event of his death or Permanent Disability) at
no cost and with no apportionment of prepaid premiums any assignable insurance
policy owned by the Company and relating specifically to the Executive.
Following the expiration of the 36 month period for Welfare Benefits under this
Subsection 2.3(b), the Executive shall have the health care continuation
benefits (the “COBRA benefits”) provided for in Internal Revenue Code
Section 4980B(f) and the Company shall pay the full expense thereof without
reimbursement by the Executive. In the event of an Involuntary Termination after
a Change of Control, the Company shall for a period of 36 months following the
date of such Involuntary Termination also provide the Executive with other
fringe benefits (including, but not limited to, short-term disability insurance,
long-term disability insurance, life insurance, club memberships, automobile
allowances, and other supplementary benefits) which were provided by the Company
for the Executive during his employment.
     (c) Retirement Benefits. Upon termination of the Executive’s employment
with the Company for any reason and to the extent not inconsistent with the
terms of such plan or the provisions of the Internal Revenue Code of 1986, as
amended, or the provisions of the Employee Retirement Income Security Act of
1974, as amended, the Company shall direct the Plan Administrator of the Electro
Rent Employee Stock Ownership and Savings Plan to distribute to the Executive
his vested Account Balance under such plan at the earliest possible time. In
addition, if the Executive’s termination of employment is an Involuntary
Termination of Employment, the Company shall pay to the Executive 36 monthly
payments equal to the contribution that the Company would have made for the
Executive to such plan for the 36 month period commencing on the date of his
termination of employment using as his compensation the Cash Payment amount
determined under Section 2.3(a).
ARTICLE III
MISCELLANEOUS
     Section 3.1 Indemnification. To the fullest extent permitted by California
law, the Company shall pay or reimburse the Executive for all costs and expenses
(including court costs and attorneys’ fees) incurred by the Executive as a
result of any claim, action or

8



--------------------------------------------------------------------------------



 



proceeding arising out of or relating to the Executive serving as an Officer or
Director, including any claim, action or proceeding relating to the validity,
advisability or enforceability of this Agreement or any provision hereof. The
Company further agrees to pay interest on any money judgment obtained by the
Executive calculated at the rate publicly announced from time to time by Bank of
America National Trust and Savings Association, as its “prime interest rate” or
its “reference rate” from the date that the contested payment(s) to the
Executive should have been made under this Agreement until the date such
payment(s) are actually made.
     Section 3.2 Payment Obligation Absolute. The Company’s obligation to pay
the Executive the compensation and to make the arrangements provided in
Article II of this Agreement is absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right that the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final and the Company shall not seek to
recover all or any part of such payment from the Executive or from any other
person who may be entitled thereto, for any reason whatsoever.
     Section 3.3 Successors. This Agreement shall be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and assets of the Company, and the
Company will require any such successor by agreement to assume expressly and to
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.
     Section 3.4 Assigns. This Agreement shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns; provided, however, that this Agreement shall be deemed to be
personal to the Executive and shall not be assignable by the Executive; provided
further, however, that the Executive may assign (a) any right, benefit or
interest hereunder if such assignment is permitted under the terms of any plan
or policy of insurance or any annuity contract governing such right, benefit or
interest, and (b) any right hereunder to the payment of money.
     Section 3.5 Notices. Any notice that either party may be required or shall
wish to give hereunder shall be deemed to be duly given when delivered
personally or, if mailed, two days after mailing by certified or registered
mail, postage prepaid, to the party to whom notice is being given at the
respective address below, or at such other address of which such party shall
have given notice to the other:

         
 
  To the Company:   6060 Sepulveda Boulevard
 
      Van Nuys, California 91411
 
       
 
  To the Executive:   6060 Sepulveda Boulevard
 
      Van Nuys, California 91411

9



--------------------------------------------------------------------------------



 



     Section 3.6 Amendment. This Agreement may be amended only by an instrument
in writing executed by the parties hereto.
     Section 3.7 Applicable Law. This Agreement shall be interpreted, construed
and enforced in accordance with the laws of the State of California.
     Section 3.8 Waiver. No provision in this Agreement may be waived except in
a writing signed by the party to be bound thereby.
     Section 3.9 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
     Section 3.10 Severability. Any provision in this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     Section 3.11 Heading of Sections. The headings of the Sections and
Subsections of this Agreement are for convenience and reference only and shall
have no limiting effect in interpreting this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Restated
Agreement as of the 15th day of July, 1992.

                  (The “Company”)       (The “Executive”)    
 
                ELECTRO RENT CORPORATION            
 
          /s/ Daniel Greenberg
 
Daniel Greenberg    
 
               
 
               
By
  /s/ William Weitzman
 
           
 
               
Its
  President
 
           
 
               
 
               
By
  /s/ Steven Markheim
 
           
 
               
Its
  Secretary
 
           

10